Local Rule Notice of and Assignment
                of Related Case in Original Proceedings            FILED IN
                                                               1st COURT OF APPEALS
              [sample; file with petition in original proceeding]  HOUSTON, TEXAS
                                                             3/26/2015 2:58:58 PM
     As required by the Local Rules Relating to Assignment  of Related
                                                      CHRISTOPHER A. PRINE
                                                               Clerk
Cases to and Transfers of Related Cases between the First and Fourteenth
Courts of Appeals, I certify that the following related appeal or original
proceeding has been previously filed in either the First or Fourteenth Court of
Appeals:

      •     None


      •     Caption:                In Re Paula Tomasi, Relator

            Trial court
            case number:            2012-03438


            Appellate court
            case number:




                              [Sigi/ature ofcertifying::^torney or pro se party]




                              [Date]



Note: See Local Rules for the definitions of "underlying case," "related," and
"previously filed."